DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
In line 3 of claim 3, the examiner suggests changing “comprises of metal” to --comprises metal-- for grammatical reasons.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 & 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US PGPub 20110267152).
As per claim 1:
Lee discloses in Figs. 12-14:
A device comprising: 
a stripline (feedline 25, which may be a stripline, para [0114]) situated on a substrate (dielectric substrate 11); a waveguide (10); and a transition (center conductor 21) from the stripline to the waveguide,  wherein a top side of the 

	As per claim 2:
	Lee discloses in Figs. 12-14:
the stripline is contacted by a steplike structure (cavity matching unit 15) connected to the waveguide (at first conductive plate 12).

	As per claim 3:
Lee discloses in Figs. 12-14:
the steplike structure is situated within a block (waveguide transition apparatus 500) that comprises metal or is metallized (waveguide transition apparatus 500 includes conductive plates and metal via holes, para [0105]), and the block comprises a plurality of waveguide structures (first and second conductive plates and metal via holes 14 forming side walls of a waveguide, para [0105], and thus being waveguide structures), and wherein at least a plurality of vias (metal via holes 14), contact the block in a transition region (waveguide transition apparatus 500).

	As per claim 4:
	Lee discloses in Figs. 12-14:
the block comprises a rectangular waveguide (as seen in Fig. 12) configured to propagate an electrical wave (being a waveguide transition apparatus), and wherein the device is configured, during operation, to guide the  electrical wave further within the block through a 90º bend (wave is guided from transmission line 20 vertically, and then horizontally into the waveguide 10), wherein the wall of the waveguide is disposed only in the transition region (the conductive plates and the vias 14 form a backwall for the waveguide, or alternatively, first conductive plate 12 is only shown as part of waveguide transition apparatus 500, and is not part of the secondary device to which the open end of the waveguide is connected, para [0061]).

	As per claim 5:
	Lee discloses in Figs. 12-14:
The 90º bend is situated perpendicular to the substrate (the bend transitions from the strip line, vertically and perpendicular to the lamination plane of the substrate, and then transitions 90º to the direction of propagation, which is perpendicular to the side face of the substrate).

	As per claim 6:
	Lee discloses in Figs. 12-14:

The limitation of “a plurality of milled layers, 3D printed layers, and/or plastic injection-molded layers” is a product-by-process limitation, and as such is not given patentable weight. The broadest reasonable definition of a “milled layer” would be a layer that is shaped or cut by a rotary cutter, which does not provide a different structure implied by the step than is disclosed by Lee. See MPEP §2113.

As per claim 8:
Lee discloses in Figs. 12-14:
The stripline (feed line 25) is contacted by the steplike structure (cavity matching unit 15, through probe conductor 21a) connected to the waveguide in a vicinity of the metallized surface on the top side of the substrate (below the first conductive plate).

	As per claim 9:
	Lee discloses in Figs. 12-14:
at least the plurality of vias directly contact the block in the transition region (being within it and in contact with the first and second conductive plates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 20110267152).
As per claim 7:
Lee discloses in Fig. 14:
	Feed line 25 may be a stripline (para [0114])
Lee is silent regarding:
the metal layer comprises a radio frequency ground potential layer.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the metal layer (second conductive plate 14) of Lee to be a radio frequency ground potential layer to be able to provide a ground layer as is required for both striplines and microstrip lines, as well as to provide the benefit of providing a ground connection to remove stray currents and the build up of charge generated in the side walls of the waveguide from within and without, as is well understood in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843